                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JESSICA HINTON, et al.,

               Plaintiffs,
                                                      No. 18 CV 7221
         v.
                                                      Judge Manish S. Shah
 VONCH, LLC, et al.,

               Defendants.


                         MEMORANDUM OPINION AND ORDER

      Ten professional models allege that defendants Vonch, LLC, and Polekatz

Gentleman’s     Club,    LLC,   used    their   images    in   unauthorized     Facebook

advertisements, the most recent of which was posted more than a year before they

filed suit. Defendants move to dismiss three counts of the complaint, arguing that

two are untimely and that the third is premised on a faulty negligence theory.

Plaintiffs say the statute of limitations is five years—not one—and, in any event,

allege that the violations are continuous and ongoing and “hidden” because they were

“‘pushed’ down in time from immediate visibility.” They also say their negligence

theory is properly premised on the general duty that all people owe each other (as

well as other, more specific duties).

I.    Legal Standards

      A complaint must contain a short and plain statement that plausibly suggests

a right to relief. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009); Fed. R. Civ. P. 8(a)(2).

In ruling on a motion to dismiss, although a court must accept all factual allegations
as true and draw all reasonable inferences in the plaintiffs’ favor, the court need not

do the same for legal conclusions or “threadbare recitals” supported by only

“conclusory statements.” Ashcroft, 556 U.S. at 678, 80–82. The plaintiff must provide

“more than labels” or “a formulaic recitation of a cause of action’s elements,” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007), and the complaint must “contain either

direct or inferential allegations respecting all the material elements necessary to

sustain recovery under some viable legal theory.” Id. at 562.

II.    Facts

       Jessica Hinton and nine other professional models allege that defendants

Vonch, LLC, and Polekatz Gentlemen’s Club, LLC, displayed their likenesses in

violation of the Lanham Act, see, e.g., [30] ¶¶ 168–184, 185–198, 1 Illinois’s Right of

Publicity Act, see, e.g., id. ¶¶ 199–221, and Illinois’s common-law tort of false

publicity. See, e.g., id. ¶¶ 222–236. 2 None of them had ever worked for (nor had any




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings.
2 The complaint is 162 pages—and 946 paragraphs—long. See [1] at 1–163; Fed. R. Civ. P.
8(a)(1) (complaints need only be “short and plain”). Much of the length can be explained by
the drafting decision to repeat all five legal theories for each of the ten plaintiffs; Jessica
Hinton’s false advertising legal theory falls between paragraphs 168 and 184, [30] ¶¶ 168–
184, Cora Skinner’s falls between paragraphs 246 and 262, id. ¶¶ 246–262, and the rest show
up on later pages. With the exception of the plaintiff’s name, the language appears to be
copied exactly; even the typos are repeated. See, e.g. id. ¶¶ 205 (“Hinton is further informed
and believes and herein alleges that discovery ill [sic] prove that Defendants’ republicized
Hinton’s image and likeness on various occasions”), 283 (“Skinner is further informed and
believes and herein alleges that discovery ill [sic] prove that Defendants’ republicized Stage’s
image and likeness on various occasions”). Defendants’ motion skips over this inconvenient
complication, addressing only “Counts III–V” of the First Amended Complaint without
elaboration, and relying on summaries of the factual allegations contained elsewhere in the
complaint ([30] ¶¶ 58–167) to move for dismissal without ever affirming that each plaintiff’s
legal theory is materially similar. But since Plaintiffs do not challenge this tactic or argue
                                               2
affiliation with) Polekatz Gentlemen’s Club, id. ¶ 55, but their images were used in

advertisements posted on Polekatz’s Facebook page. Id. ¶ 34. See also, e.g., [30-1] at

3. They say they did not know about these postings, [30] ¶ 56, the first of which

appeared on October 29, 2015, id. ¶ 82, and the last of which appeared on October 11,

2017. [30] ¶ 159. According to their complaint, the advertisements were never

removed and can still be viewed by anyone visiting the page in question—provided

they scroll down far enough to find it. See, e.g., [30] ¶ 62.

III.   Analysis

       A complaint need not “anticipate and attempt to plead around defenses,”

Chicago Bldg. Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 613 (7th Cir.

2014), but can be dismissed as untimely if it alleges facts “sufficient to establish the

complaint’s tardiness.” Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d

671, 674–75 (7th Cir. 2009). Counts III and IV of the Amended Complaint (all ten of

them) allege violations of Illinois’s Right of Publicity Act, 765 Ill. Comp. Stat. 1075/1–

1075/60, see, e.g., [30] ¶¶ 199–221, and Illinois’s common-law 3 prohibition against

portraying a person in a “false light,” respectively. See, e.g., [30] ¶¶ 222–236. Illinois’s



that any of their legal theories are unique in some material way, they have waived any
argument to the contrary.
3 The amended complaint cites Illinois’s Right of Publicity Act as the source of plaintiffs’ false
light publicity theory. See, e.g., [30] at 42 (citing 765 Ill. Comp. Stat. 1075/1–1075/60). But
under Illinois law, false light remains a common-law tort. Lovgren v. Citizens First Nat. Bank
of Princeton, 126 Ill.2d 411, 419 (1989); Kainrath v. Grider, 2018 IL App (1st) 172270, ¶ 50;
Blair, 369 Ill.App.3d at 323 (“[t]he Right of Publicity Act … completely replaced the common-
law tort of appropriation of likeness, although it did not affect the other three common-law
privacy torts”). Nonetheless, the federal rules “do not countenance dismissal of a complaint
for imperfect statement of the legal theory supporting the claim asserted.” Johnson v. City of
Shelby, Miss., 574 U.S. 10 (2014).

                                                3
law provides the applicable statute of limitations. See Houben v. Telular Corp., 309

F.3d 1028, 1032 (7th Cir. 2002) (the Erie doctrine applies to state law claims brought

through supplemental jurisdiction under 28 U.S.C. § 1367); Kalmich v. Bruno, 553

F.2d 549, 552 (7th Cir. 1977) (“State law barring an action because of a statute of

limitations is sufficiently ‘substantive,’ in the Erie sense, that a federal court in that

state exercising diversity jurisdiction must respect it.”).

      Illinois’s Right of Publicity Act is governed by a one-year statute of limitations.

Blair v. Nevada Landing P’ship, 369 Ill.App.3d 318, 323 (2nd Dist. 2006) (“since the

Right of Publicity Act completely supplanted the common-law tort of appropriation of

likeness [citation omitted], we find applicable the one-year statute of limitations that

pertained to the common-law tort”). Although the question remains an open one in

this circuit, Martin v. Living Essentials, LLC, 653 Fed. App’x 482, 486 (7th Cir. 2016)

(“we decline to predict if the state supreme court would endorse Blair, since, once

again, the answer does not matter”), Blair’s logic is persuasive. The common-law tort

of appropriation-of-likeness was replaced by the cause of action provided for in

Illinois’s Right of Publicity Act. Blair, 369 Ill.App.3d at 322–23. The “rights and

remedies provided for” in that Act “supplant” the “rights and remedies” that were

“available under the common law,” 765 Ill. Comp. Stat. 1075/60, but otherwise, the

Act did “not affect an individual’s common law rights as they existed before the

effective date of this Act.” Id. The Right of Publicity Act does not contain a statute of

limitations, see 765 Ill. Comp. Stat. 1075/1–1075/60, and the tort of appropriation-of-

likeness used to be governed by a one-year statute of limitations, Benitez v. KFC Nat.



                                            4
Mgmt. Co., 305 Ill.App.3d 1027, 1034 (2nd Dist. 1999), so that same one-year

limitations period applies. See also Wells v. Talk Radio Network-FM, Inc., No. 07 C

4314, 2008 WL 4888992, at *2 (N.D. Ill. Aug. 7, 2008); Maremont v. Susan Fredman

Design Grp., Ltd., 772 F.Supp.2d 967, 971–72 (N.D. Ill. 2011); Martin v. Wendy’s Int’l,

Inc., 183 F.Supp.3d 925, 930 (N.D. Ill. 2016); Troya Int’l, Ltd. v. Bird-X, Inc., No. 15

C 9785, 2017 WL 6059804, at *13 (N.D. Ill. Dec. 7, 2017).

      According to the complaint, defendants posted the last image on October 11,

2017, [30] ¶ 159, more than one year before the complaint was filed on October 29,

2018. [1]. But because the images remained visible after the posting (until at least

February, 2019, according to the complaint) the plaintiffs say the violations were

“continuous and ongoing.” See, e.g., [30] ¶ 203. And, because the posts were “‘pushed’

down in time from immediate visibility,” they allege that the images were “hidden,

inherently undiscoverable, or inherently unknowable.” See, e.g., id. ¶ 204.

      This was neither a continuing violation nor a hidden one. Under the single

publication rule, an act of defamation (or invasion of privacy or “any other tort

founded upon any single publication or exhibition or utterance,” 740 Ill. Comp. Stat.

165/1) is complete “at the time of the publication” (so long as defendants do not take

“any action beyond initially posting the stories to their web sites”). Pippen v.

NBCUniversal Media, LLC, 734 F.3d 610, 614–15 (7th Cir. 2013). “[L]ater circulation

of the original publication does not trigger fresh claims.” Id. at 615. Even marking a

post as “updated” does “not start a new statute of limitations clock,” so long as nothing

else is changed. Kiebala v. Boris, 928 F.3d 680, 688 (7th Cir. 2019). See also Feltmeier



                                           5
v. Feltmeier, 207 Ill.2d 263, 278–79 (2003) (“[a] continuing violation or tort is

occasioned by continuing unlawful acts and conduct, not by continual ill effects from

an initial violation”).

       The cases plaintiffs cite are inapposite. For instance, in Belleville Toyota, Inc.

v. Toyota Motor Sales, U.S.A., Inc., the Illinois Supreme Court found that the statute

of limitations reset each time defendants made “discrete decisions” and where their

actions “constituted a separate violation” of the statute in question. 199 Ill.2d 325,

348 (2002). And in Kraszinski v. Rob Roy Country Club Vill. Ass’n, plaintiff alleged

that defendant “regularly spray[ed] pesticides weekly in areas proximate to Plaintiff’s

dwelling.” No. 17-CV-2228, 2019 WL 1239690, at *6 (N.D. Ill. Mar. 18, 2019).

Spraying pesticides reset the statute of limitations because it did not flow from a

single act and instead demonstrated a “pattern of intentional harassment that

continue[d] through the present.’” Id. (quoting Belleville Toyota, Inc., 199 Ill.2d at

348). The allegation here is that defendants simply “never removed” the

advertisements, [30] ¶ 62, which is even less of a “discrete decision” than marking a

post as “updated.” The failure to remove the post did not constitute a continuing

violation. The Right of Publicity Act claim is untimely and dismissed.

       An action for false light is also governed by a one-year statute of limitations.

Poulos v. Lutheran Soc. Servs. of Ill., Inc., 312 Ill.App.3d 731, 745 (1st Dist. 2000)

(citing 735 Ill. Comp. Stat. 5/13-201). As with Illinois’s Right of Publicity Act, the

continuing violation rule does not apply where the publication was the result of a one-




                                           6
time decision to post something online. See Pippen, 734 F.3d at 615; Kiebala, 928 F.3d

at 686; Feltmeier, 207 Ill.2d at 278 (2003). This claim is dismissed too.

      Defendants also move to dismiss those counts of the complaint that are

premised on a negligence theory. With one exception, they cite decisions that were

not applying or interpreting the law that governs here: Illinois’s negligence law. See

Houben, 309 F.3d at 1032; Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th

Cir. 2009) (applying Illinois law to an Illinois negligence theory). The one exception

is a citation to the basic elements of a negligence theory. [36] at 11 (citing Cowper v.

Nyberg, 2015 IL 117811, ¶ 13 (“a plaintiff must plead that the defendant owed a duty

of care to the plaintiff, that the defendant breached that duty, and that the breach

was the proximate cause of the plaintiff’s injuries”)).

      The gist of Polekatz’s argument is that they cannot be liable for negligence

simply because they (allegedly) violated the Lanham Act (or Illinois’s Right of

Publicity Act). In that regard, they are correct. In the event that plaintiffs seek to

prove both duty and breach by showing that a statute was violated (under Illinois’s

negligence per se doctrine), they would still need to show that they were a member of

the class of persons protected by the statute, that their injury is of the type the statute

intended to protect against, and that the violation of the statute proximately caused

their injuries. See Price ex rel. Massey v. Hickory Point Bank & Tr., Tr. No. 0192, 362

Ill.App.3d 1211, 1216 (4th Dist. 2006). They would also need to show that the statutes

in question were “designed to protect human life or property.” Barthel v. Ill. Cent.

Gulf R. Co., 74 Ill.2d 213, 219 (1978). But Polekatz’s motion cites no law showing that



                                            7
the facts alleged in this complaint are insufficient to plausibly suggest that plaintiffs

will be able to produce evidence sufficient to prove that Polekatz acted negligently.

       Plaintiffs’ negligence theory is also broader than Polekatz suggests. Their

argument is that defendants owed each plaintiff a “duty of care … to ensure that their

advertising and promotional materials and practices did not infringe on [their]

property and publicity rights,” [30] ¶ 240, as well as a “duty of care to consumers at

large to ensure that their promotional and/or advertising materials and campaigns

were not deceptive or misleading in their advertising practices.” Id. ¶ 241. Whether

Polekatz owed the plaintiffs (with whom they allegedly had no affiliation) such broad

duties of care is a question of law. Kirk v. Michael Reese Hosp. & Med. Ctr., 117 Ill.2d

507, 525 (1987); Doe v. Sanchez, 2016 IL App (2d) 150554, ¶ 55 (some defendants, like

common carriers, “owe their passengers a heightened duty of care”). Plaintiffs’

briefing cites no law establishing that Polekatz owed them such duties of care but, at

the least, “every person owes to all others a duty to exercise ordinary care to guard

against injury which naturally flows as a reasonably probable and foreseeable

consequence of his act.” Nelson v. Union Wire Rope Corp., 31 Ill.2d 69, 86 (1964). At

a minimum, that basic duty plausibly applies here. 4

       In addition, plaintiffs’ negligence theory is not duplicative of their Lanham Act

theory: each “require[s] proof of different elements.” Doe 1 v. City of Chicago, 335

F.Supp.3d 1098, 1105 (N.D. Ill. 2018). Their negligence theory requires that they




4Plaintiffs did not “admit” that no such duty existed, [49] at 5; they cited that duty in their
brief. [48] at 7.

                                              8
allege duty, breach, causation, and damages, Cowper, 2015 IL 117811, ¶ 13, while

their false advertising theory requires that they allege that the advertisements were

“(1) false and misleading … ; (2) actually deceiving or likely to deceive a substantial

segment of their audience; (3) material in their effects on purchasing decisions; (4)

touting goods that entered into interstate commerce; and (5) actually, or likely to be,

injurious to the plaintiff.” B. Sanfield, Inc. v. Finlay Fine Jewelry Corp., 857 F.Supp.

1241, 1244–45 (N.D. Ill. 1994). And false endorsement “occurs when [1] a person’s

identity is connected with a product or service [2] in such a way that consumers are

likely to be misled about that person’s sponsorship or approval of the product or

service.” Hart v. Amazon.com, Inc., 191 F.Supp.3d 809, 819 (N.D. Ill. 2016), aff’d, 845

F.3d 802 (7th Cir. 2017). The negligence claim is not legally duplicative of the

remaining Lanham Act claim.

         Polekatz’s argument about the duplication of legal theories in the complaint is

without merit for another reason: plaintiffs are free to set out “2 or more statements

of a claim or defense alternatively or hypothetically, either in a single count or defense

or in separate ones,” and in the case of alternative statements, the “pleading is

sufficient if any one of them is sufficient.” Fed. R. Civ. P. 8(d)(2). In any event,

plaintiffs will not be entitled to recover twice for the same injury. See Duran v. Town

of Cicero, Ill., 653 F.3d 632, 642 (7th Cir. 2011). And to the degree Polekatz argues

that there has been no breach, it raises a factual question that cannot be resolved at

this stage. Tressler v. Winfield Vill. Co-op., Inc., 134 Ill.App.3d 578, 579 (4th Dist.

1985).



                                            9
      For similar reasons, the complaint cannot be dismissed simply because one of

the duties was allegedly owed to “consumers at large,” [36] at 12 (citing [30] ¶¶ 240–

41), or because the negligence counts include a reference to the legal theory of

respondeat superior. See, e.g., [30] at 44. Even if both prove to be faulty or

unnecessary, a plaintiff does not have to “specify the statute or common law principle

that the defendant has violated.” Shah v. Inter-Cont’l Hotel Chicago Operating Corp.,

314 F.3d 278, 282 (7th Cir. 2002). See also N.A.A.C.P. v. Am. Family Mut. Ins. Co.,

978 F.2d 287, 292 (7th Cir. 1992) (complaints need only “limn the grievance and

demand relief,” and “need not identify the law on which the claim rests”).

      Plaintiffs may need to “proffer some legal basis to support [their] cause of

action” in response to a motion to dismiss, Cty. of McHenry v. Ins. Co. of the W., 438

F.3d 813, 818 (7th Cir. 2006), as amended (Apr. 11, 2006), but they have done so:

Illinois’s negligence law. Polekatz had the burden of establishing “the legal

insufficiency of the complaint,” Yeksigian v. Nappi, 900 F.2d 101, 104 (7th Cir. 1990),

and it has not done so. The negligence claim is not dismissed.

IV.   Conclusion

      Defendants’ motion to dismiss, [35], is granted in part, denied in part. All

dismissals are without prejudice. See Runnion ex rel. Runnion v. Girl Scouts of

Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015).

ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: August 2, 2019

                                          10
